NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



LEVITICUS GRIFFIN, JR.,                  )
                                         )
               Appellant,                )
                                         )
v.                                       )      Case No. 2D18-233
                                         )
STATE OF FLORIDA,                        )
                                         )
               Appellee.                 )
                                         )

Opinion filed November 22, 2019.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Leviticus Griffin, Jr., pro se.

Ashley Moody, Attorney General,
Tallahassee, and Chelsea N. Simms,
Assistant Attorney General, Tampa, for
Appellee.




PER CURIAM.

               Affirmed.

MORRIS, BLACK, and LUCAS, JJ., Concur.